DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, 11, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as obvious over Li et al. (US Pub. 2018/0059291 A1) in view of Sharma (US Pub. 2009/0181256 A1).
Regarding claims 1-4, 16, and 17, Li discloses a transparent textured polymer substrate (first layer) comprising nano-sized surface features and at least one layer of an amorphous, hydrophilic layer deposited thereon (abstract and [0033]). The hydrophilic layer comprises a metal oxide of titanium, zinc, aluminum, cobalt or 
Li discloses the nano-sized surface features have a width of 50 to 350 nm and height of 50 to 250 nm ([0027]-[0028]) but does not specifically disclose the Rq value for the film being at least 20 nm or at least 50 nm. However, Examiner takes the position that the claimed Rq value would be expected in the article in Li given the nano-sized features are within the size ranges taught in the instant Specification (see instant Specification, page 3, lines 26-30 and see Li, Figs. 3-5 where the distances between the features and height of the features are within the disclosed ranges). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Li does not disclose the weight ratio of silicon/titanium for the titanium-silicon oxide composition.
Sharma discloses low-index coatings having antireflective, hydrophilic, and anti-fog properties which is made of silica and titania (abstract and [0001]). The titania may comprise 1 to 40 wt% of the total titania and silica sol ([0041]) where Sharma further discloses the relationship between amounts of titania and silica and the hydrophilicity of the coating (see Fig. 5, Table 2 and [0057]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the titanium-silicon oxide composition in Li should have 1 to 40 wt% titania per total amount titania and silica as taught in Sharma to have the desired amount of hydrophilicity, self-cleaning and anti-fog properties (Sharma, Fig. 5, [0057] and [0001]-[0002]). Although the amount of titanium to silicon is not disclosed specifically in Li in view of Sharma, one of ordinary skill in the art would have been able to determine an appropriate amount based on the teachings in Sharma including an amount in the claimed range to achieve the desired hydrophilic properties. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of the ratio of titanium to silicon involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.	
Specifically regarding claim 2, Li discloses composite metal oxides and discloses the composite being titanium, zinc, aluminum, and/or cobalt and the composite being TiO2 –SiO2 composite ([0030] and [0045]). To the extent this disclosure is not considered to specifically disclose a layer comprising silicon, titanium, oxygen and a dopant, it would have been obvious to one of ordinary skill in the art at the effective filing prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claims 7 and 19, Li discloses the substrate being a polymer with no other compositional elements listed ([0008] and [0033]) so the substrate would be expected to at least 50% by weight polymer material since polymer is the only component for the substrate.
Regarding claims 8 and 20, claims 8 and 20 contains a limitation, etched, which defines a product by how the product was made. Thus, claims 8 and 20 have a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a layer. Li discloses such a product as discussed above. Li further discloses the substrate being etched ([0044]).
Regarding claim 11, the term “motor vehicle luminous device” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed optical element and the term "motor vehicle luminous device" merely states the intended use for the optical element with no additional limitations imposed on the structure. Li further disclose the article for a screen or display (luminous device).
Claims 2, 6, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sharma as applied to claim 1 above, and further in view of Kharchenko et al. (US Pub. 2014/0120341) or Anderson et al. (US Pub. 2001/0031365 A1).
Regarding claims 2, 6, and 18, Li in view of Sharma discloses the optical element of claim 1 as discussed above. Li further discloses using composite metal oxides which is considered to disclose or teach dopants. However, to the extent this disclosure is not considered to disclose or teach dopants, as discussed below, the prior art of record is considered to teach doping TiO2. Li is not considered to teach the amount of dopant.
Kharchenko discloses a substrate with a coating consisting of a porous material which is a layer of Si, Ti, and oxygen (abstract) which may be used as a glazing in the motor vehicle field to have self-cleaning properties ([0001]). The titanium oxide may be 
Anderson discloses a transparent substrate with an antireflection coating made of stacks of dielectric material comprising titanium oxide (abstract) for vehicle windscreens or display screens ([0011]) where the titanium oxide is modified by a dopant material including Ta, Zr, Sn, In, Zn, or Al (all materials considered to have an atomic size in the claimed range) ([0014]) to stabilize the appearance of the coated substrate in reflection ([0028]) where the amount of dopant is at most 30% and preferably 2 to 10% ([0032]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the titanium oxide in Li could be doped as taught in Kharchenko or Anderson to increase the photocatalytic activity of the material or shift the band gap to a wavelength close to the visible range (Kharchenko, [0017]) or to stabilize the appearance of the coated substrate or give the layer additional functionality (Anderson, [0028] and [0032]) where the amount may be between 2 and 10% (Anderson, [0031]). Kharchenko does not disclose the specific amount of dopant. However, wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of dopant involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 16, Li discloses the nano-sized surface features have a width of 50 to 350 nm and height of 50 to 250 nm ([0027]-[0028]) but does not specifically prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). To the extent, the claimed Rq is not expected based on the feature size disclosed in Li, Li discloses features with a wide range of heights including heights up to 250 nm ([0028]) and width up to 350 nm ([0027]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the size of the features in Li could be selected to be any of the sizes taught in Li to confer anti-reflective properties, anti-UV properties, or biomimetic properties including selecting a size that would result in the claimed Rq value.
Regarding claim 17, Li discloses the hydrophilic layer comprises a composite of titanium-silicon oxide composition (Si-O and Ti-O groups) ([0012], [0030], and [0045]).
Regarding claim 19, Li discloses the substrate being a polymer with no other compositional elements listed ([0008] and [0033]) so the substrate would be expected to at least 50% by weight polymer material since polymer is the only compositional component listed for the substrate.
Regarding claim 20, claim 20 contains a limitation, etched, which defines a product by how the product was made. Thus, claim 20 has a product-by-process .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sharma as applied to claim 1 above, and further in view of Talpaert et al. (US 6,818,309 B1).
Li in view of Sharma discloses the optical element of claim 1 as discussed above. Li does not specifically disclose the layer having Si-O-H groups. 
Talpaert discloses a transparent substrate and a layer of partially oxidized silicon chosen from silicon dioxide or silicon oxides to have hydrophilic character (abstract). The layer is deposited with oxygen and hydrogen to favor the formation of Si-OH groups which are favorable to a surface with high hydrophobicity (col. 2, line 54 to col. 3, line 12).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to adjust deposition conditions to result in a Si-OH groups on the surface of the TiO-SiO coating in Li as taught in Talpaert to have a surface with high hydrophilicity to have anti-fogging properties (Talpaert, col. 1, lines 31-37 and col. 2, lines 58-59 and Li, abstract which discloses a hydrophilic and anti-fogging layer).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sharma as applied to claim 1 above, and further in view of Treadway (US Pub. 2008/0311408 A1).
Li in view of Sharma discloses the optical element of claim 1 as discussed above. Li does not specifically disclose a polyorganosiloxane layer between the substrate and second layer.
Treadway discloses a transparent coating composition that exhibits excellent abrasion resistance and hardness for a polymeric substrate (abstract) comprising monomeric organofunctional silane, silica, and organofunctional polysiloxanes ([0011] and [0013]) where the coating is suited for polymeric substrates for optical applications including automobile instrumentation, displays, windows ([0034]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the substrate in Li could include a coating on the substrate (between the substrate and second layer) which comprising organofunctional polysiloxane as taught in Treadway to improve hardness and abrasion resistance (Treadway, abstract).

Response to Arguments
Applicant’s arguments, see page 7, filed 3/8/2021, with respect to the rejection(s) of claim(s) 1-11 and 16-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li in view of Sharma; Li in view of Sharma and further in view of Kharchenko or Anderson; Li in view of Sharma and Talpaert; and Li in view of Sharma and Treadway.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2002/0016250 A1 discloses a photocatalytic layer of silica blended titania with the ratio of silica to the sum of titania and silica is 5 to 90% ([0098] and see abstract for disclosure of the layer being a hydrophilic and anti-fog layer).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783